 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MARIO ANTON LEE,                                    Case No. 1:18-cv-00234-DAD-EPG-HC
12                  Petitioner,                          ORDER DENYING PETITIONER’S
                                                         MOTION FOR COPY
13           v.
                                                         (ECF No. 32)
14   ANDRE MATEVOUSIAN,
15                  Respondent.
16

17          Petitioner is a federal prisoner who proceeded pro se in a habeas corpus action. The Court

18 dismissed the petition on November 19, 2018, and Petitioner filed a notice of appeal that has

19 been processed to the Ninth Circuit. (ECF Nos. 21, 25, 28). Petitioner now requests a copy of
20 “his Motion to Show Cause to adequately prepare his brief for appeal to the Ninth Circuit in

21 accordance with Rule 28(a)(8)(A).” (ECF No. 32 at 1).

22          The Court notes that where, as in the instant case, “a petition purportedly brought under

23 § 2241 is merely a ‘disguised’ § 2255 motion, the petitioner cannot appeal from the denial of that

24 petition without a” certificate of appealability. Harrison v. Ollison, 519 F.3d 952, 958 (9th Cir.

25 2008). This Court declined to issue a certificate of appealability, (ECF No. 21), and the Ninth

26 Circuit has yet to issue one. Therefore, Petitioner’s purported need to prepare an appellate brief
27 does not warrant granting the request for a copy.

28 ///


                                                     1
 1          Further, on December 28, 2018, this Court previously granted Petitioner’s motion for a

 2 copy of his Rule 59(e) motion, but “advised that the Court will not grant further requests for

 3 copies of pleadings or other documents in the Court’s file.” (ECF No.27). If Petitioner requires

 4 copies of documents filed in this case, he is advised that the Schedule of Fees for the United

 5 States District Court for the Eastern District of California requires a prepayment of fifty cents per

 6 page for documents in the Court’s file.

 7          Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for copy (ECF No. 32)

 8 is DENIED.

 9
     IT IS SO ORDERED.
10

11      Dated:    March 14, 2019                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
